ALLREAD, J.
Rofbert Belton brought an action in the Montgomery Common Pleas to enjoin the manitenance of billboards claimed to have been erected in violation of a city ordinance. The Thomas Cusack Co was the lessee of the land up'on which the billboards were built and it was adjoining to that of Belton, who operated a gasoline station. Belton claimed that the billboards make it dangerous for automobiles to pass from his place of business on account of obstruction of view. The Cus-ack Co. claimed that permission was given it by the chief building inspector to construct the billboards. The Common Pleas held that the billboard be so changed as not to be nearer the street than the building of Belton. The case was taken up on appeal and the Court of Appeals held:
1. Belton, by the location of his driveway on the edge of his property, cannot by such act alone abridge the rights of his neighbor in the lawful use of his property.
2. Construction of billboards was not in violation of ordinance for Building Code gives chief inspector authority to exercise his own discretion in granting license.
3. Belton has therefore not made out a clear right to injunction against the maintenance of billboards, so f.ar as the ordinance is concerned.
4. Maintenance of billboards does not constitute a private nuisance at common law. Judgment of lower court affirmed.